DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-6 in the reply filed on June 2, 2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-6 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A method of producing an aloe powder including a phytosterol comprising” in lines 1-2.  It appears the claim should recite “A method of producing an aloe powder including a phytosterol, the method comprising” in order to directly reflect to what the transitional term “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuda US 2017/0013868.
Regarding Claim 1, Yuda discloses a method of producing an aloe powder (aloe extract) (‘868, Paragraph [0020]) including a phytosterol (‘868, Paragraphs [0004] and [0102]).  The method comprises a hot water soaking step comprising aloe mesophyll in hot water (‘868, Paragraph [0047]), a recovery step comprising recovering the aloe mesophyll soaked in the hot water (‘868, Paragraph [0048]), and a powdering step comprising drying (‘868, Paragraph [0043]) and pulverizing (cut into finer particles) the recovered aloe mesophyll (‘868, Paragraph [0093]).
Regarding Claim 2, Yuda discloses the hot water being 95° or higher (‘868, Paragraph [0047]), which falls within the claimed hot water temperature of 70°C or higher.  When as by a recitation of hot water temperature ranges a claim cover several hot water temperatures, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda US 2017/0013868.
Regarding Claim 3, Yuda is silent regarding the aloe mesophyll being soaked in the hot water in an amount 10 times by mass or more relative to the aloe mesophyll.  However, differences in the concentration of the amount of aloe mesophyll relative to the hot water in which the aloe mesophyll is soaked will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would utilize a significantly more amount of hot water solvent than aloe mesophyll in order to allow the aloe mesophyll to soak in the hot water solvent.
Regarding Claim 4, Yuda discloses a cutting step comprising cutting the aloe mesophyll (‘868, Paragraph [0046]) wherein the cutting step occurs before the hot water soaking step (‘868, Paragraph [0047]).  Further regarding the order of the cutting step relative to the hot water soaking step, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04.IV.C.).
Yuda is silent regarding cutting the aloe mesophyll to a maximum length of 30 mm or less.  However, limitations relating to the size of the cut aloe mesophyll are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.05.IV.A.).
Regarding Claim 5, Yuda discloses the phytosterol comprising a cyclolanostane compound and a lophenol compound (‘868, Paragraphs [0112]-[0113]).  Yuda is silent regarding a total amount of the cyclolanostane compound and the lophenol compound being 80 µg or more relative to 1 g of the aloe powder.  However, differences in the concentration of the cyclolanostane compound combined with the lophenol compound relative to the aloe power will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 6, Yuda discloses that it was known in the art that aloe powder contains glucomannan (‘868, Paragraph [0003]).  Yuda is silent regarding a content of the glucomannan being 40 mg or more with respect to 1 g of the aloe powder.  However, differences in the concentration of the glucomannan relative to the aloe power will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. US 2009/0004307 discloses a method of producing an aloe vera extract including preparing a powdery aloe vera mesophyll (‘307, Paragraph [0049]).
Yagi US 2008/0063675 discloses a method of making powder and juice from aloe vera gel (‘675, Paragraph [0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792